 LOCAL 101, ALLIED WORKERSLocal 101, Allied Workers (Tonn and Blank, Inc.)and Northwestern Indiana Building and Con-struction Trades Council. Case 13-CB-9579April 23, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND ZIMMMERMANUpon a charge filed on July 7, 1981, by North-western Indiana Building and Construction TradesCouncil, herein called the Charging Party, andduly served on Local 101, Allied Workers, hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 13, issued a complaint and noticeof hearing on July 28, 1981, against Respondent al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(b)(l1A) and Sec-tion 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge and com-plaint and notice of hearing before an administra-tive law judge were duly served on the parties tothis proceeding. Respondent failed to file ananswer to the complaint.On November 6, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November12, 1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentdid not file a response to the Notice To ShowCause and therefore the allegations of the Motionfor Summary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answer261 NLRB No. 45filed, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent specifically states that, unless ananswer to the complaint is filed within 10 days ofservice thereof, "all of the allegations in the com-plaint shall be deemed to be admitted to be trueand may be so found by the Board." Further, ac-cording to uncontroverted allegations of theMotion for Summary Judgment, by letters servedon Respondent by certified mail on October 5,1981, attached to the motion as Exhibits C and D,Respondent was informed that unless an answer tothe complaint and notice of hearing was receivedin the Regional Office by close of business on Oc-tober 13, 1981, a Motion for Summary Judgmentwould be filed against Respondent. No answer tothe complaint had been received by the date of theGeneral Counsel's Motion for Summary Judgmentand Respondent has failed to file a response to theNotice To Show Cause.Accordingly, under the rule set forth above, nogood cause having been shown for the failure tofile a timely answer, the allegations of the com-plaint are deemed admitted and are found to betrue, and we grant the General Counsel's Motionfor Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. JURISDICTIONTonn and Blank, Inc., is, and has been at alltimes material herein, engaged as a general contrac-tor in construction operations in a number ofStates, including a construction site at 5th Street inGary, Indiana, known as the West Gary Redevel-opment Project (herein referred to as the WestGary site). Tonn and Blank, Inc., maintains its prin-cipal office and place of business at 126 East 5thStreet, Michigan City, Indiana. During the calen-dar or fiscal year preceding issuance of the com-plaint, a representative period, Tonn and Blank,Inc., in the course and conduct of its business oper-tations, purchased and received at constructionsites in Indiana goods and materials valued inexcess of $50,000 directly from points outside theState of Indiana.We find, on the basis of the foregoing, that Tonnand Blank, Inc., is, and has been at all times materi-al herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, and that it will effectuate the policies of theAct to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal 101, Allied Workers, is, and has been at alltimes material herein, a labor organization withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESRespondent restrained and coerced employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act by engaging in the following actsand conduct, all of which occurred at or in the vi-cinity of the West Gary site while Respondent wasengaged in demonstrating and picketing.1. On or about June 9, 1981, Respondent, by itsrepresentatives and agents, including Leonard Sam-uels and Walter Dickson, told employees that theywere going to throw them off the scaffolds theywere working on, made threatening gesturestoward employees, and threatened to assault em-ployees.2. On or about June 9, 1981, Respondent, by itsrepresentatives and agents, including Leonard Sam-uels and Walter Dickson, in the presence of em-ployees told a supervisor from Wm. Hayden Con-tractor, the masonry subcontractor, that theywould blow his head off.3. On or about June 9, 1981, Respondent, by anagent, openly displayed a pistol in the presence ofemployees and threatened a supervisor from Wm.Hayden Contractor.4. On or about June 9, 1981, Respondent, by anagent, chased an employee down an alley.5. On or about June 9, 1981, Respondent, by itsagents and representatives, threatened to kill em-ployees.6. On or about June 9, 1981, Respondent, by itsagents and representatives, told employees to stopwork and leave town.7. From on or about June 15 to on or about July2, 1981, Respondent, by its agents and representa-tives, stated to employees they were going to killthem.8. From on or about June 15 to on or about June29, 1981, Respondent, by its agents and representa-tives, openly displayed pistols in the presence ofemployees.9. On or about June 29, 1981, Respondent, by anagent, openly displayed a pistol in the presence ofemployees.10. On or about June 26, 1981, Respondent, byits agents and representatives, ordered an employeeto break a machine he was operating and join themin picketing.11. On or about June 26, 1981, Respondent, byits agent and representative Leonard Samuels, toldan employee that employees who were workingwould be assaulted.12. On or about June 26, 1981, Respondent, byits agent and representative Leonard Samuels andby other agents, told employees who were workingthat they were going to shoot and kill them.13. On or about June 29, 1981, Respondent, byan agent and in the presence of Respondent's agentLeonard Samuels, told an employee that beforelunch they would shoot some of the employees.14. On or about June 30, 1981, Respondent, byits agents and representatives, in the presence ofRespondent's agents Leonard Samuels and WalterDickson, threatened to assault various employees.15. On or about June 30, 1981, Respondent, byits agent and representative Thomas Garrett, in thepresence of employees, threatened reprisals againstemployees who were working.16. On or about June 30, 1981, Respondent, byits agents and representatives, threatened to shootan employee and burn down the building.17. On or about June 30, 1981, Respondent, byits agents and representatives, threatened an em-ployee that he would be shot.18. On or about June 30, 1981, Respondent, byits agents and representatives, in the presence ofemployees, threatened to kill a supervisor fromTonn and Blank, Inc.Accordingly, we find that by the aforesaid con-duct Respondent has restrained and coerced em-ployees in the exercise of the rights guaranteedthem under Section 7 of the Act, and by such con-duct Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(b)(1)(A) andSection 2(6) and (7) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the Em-ployer's operations described in section I, above,have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(b)(lXA) of the Act, we shallorder that it cease and desist therefrom and that ittake certain affirmative action as set forth belowdesigned to effectuate the purposes and policies of296 LOCAL 101, ALLIED WORKERSthe Act. Further, in light of the extensive and seri-ous nature of the unfair labor practices we havefound, we shall order a broad cease-and-desistorder in this proceeding.'The Board, upon the basis of the following factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Tonn and Blank, Inc., is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2. Local 101, Allied Workers, is a labor organi-zation within the meaning of Section 2(5) of theAct.3. By the acts described in section III, above,Respondent has restrained and coerced employeesin the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged inunfair labor practices within the meaning of Sec-tion 8(b)(1)(A) of the Act.4. The aforesaid unfair labor pratices affect com-merce within the meaning of Section 2(6) and (7)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Local 101, Allied Workers, Gary, Indiana, its offi-cers, agents, and representatives, including LeonardSamuels and Walter Dickson, shall:1. Cease and desist from(a) Restraining and coercing employees in theexercise of the rights guaranteed them under Sec-tion 7 of the Act by threatening bodily harm toemployees and supervisors, by threatening to shootand kill employees and supervisors, by threateningreprisals against employees, by openly displayingpistols, by chasing employees in alleys, by orderingemployees to break machines and join picketingand to stop work and leave town, and by threaten-ing to burn a building.(b) In any other manner restraining or coercingemployees in the exercise of their Section 7 rights.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:'We shall include in this Order the names of Leonard Samuels andWalter Dickson who were alleged in the complaint as agents of Respond-ent, and whom we have found engaged in numerous of the unfair laborpractices in this proceeding.(a) Post at its office and meeting halls copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 13, after being duly signed byRespondent's representatives, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(b) Mail to the Regional Director for Region 13signed copies of said notice for posting, if Tonnand Blank, Inc., is willing, at its Gary, Indiana, lo-cation, in places where notices to employees arecustomarily posted. Copies of said notice, on formsprovided by the Regional Director for Region 13,after having been signed by Respondent's repre-sentatives, shall be forthwith returned to the Re-gional Director for posting by Tonn and Blank,Inc.(c) Notify the Regional Director for Region 13,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enfocing anOrder of the National Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce employeesin the exercise of the rights guaranteed themunder Section 7 of the Act by threateningbodily harm to employees and supervisors, bythreatening to shoot and kill employees andsupervisors, by threatening reprisals againstemployees, by openly displaying pistols, bychasing employees in alleys, by ordering em-ployees to break machines and join picketingand to stop work and leave town, and bythreatening to burn a building.WE WILL NOT in any other manner restrainor coerce employees in the exercise of therights guaranteed them by Section 7.LOCAL 101, ALLIED WORKERS297